 

Exhibit 10.3

 



Execution Version

 



SECOND AMENDMENT AND WAIVER

 

This SECOND AMENDMENT AND WAIVER (this “Amendment and Waiver”) is made and
entered into as of September 29, 2017 by XTANT MEDICAL HOLDINGS, INC., a
Delaware corporation (the “Company”), ROS acquisition offshore lp, a Cayman
Islands Exempted Limited Partnership (“ROS”) and ORBIMED ROYALTY OPPORTUNITIES
II, LP, a Delaware limited partnership (“Royalty Opportunities” and, together
with ROS, collectively, the “Holders”).

 

WHEREAS, ROS is the registered holder of a Convertible Promissory Note in the
aggregate principal amount of $1,428,552.78 issued on April 14, 2016 and
Convertible Promissory Notes in the aggregate principal amounts of $995,700 and
$42,856.59 issued on January 17, 2017 (collectively, the “ROS Notes”), in each
case, by the Company;

 

WHEREAS, Royalty Opportunities is the registered holder of a Convertible
Promissory Note in the aggregate principal amount of $809,613.67 issued on April
14, 2016 and Convertible Promissory Notes in the aggregate principal amounts of
$564,300 and $24,288.41 issued on January 17, 2017, in each case, by the Company
(collectively, the “Royalty Opportunities Notes” and together with the ROS
Notes, collectively, the “Notes”);

 

WHEREAS, the Company and the Holders are party to that certain Amendment and
Waiver, dated as of August 15, 2017, pursuant to which interest accrued on the
Notes was deferred until September 30, 2017 and the Holders waived any Event of
Default that occurred as a result of the Company’s failure to pay interest due
on July 15, 2017; and

 

WHEREAS, pursuant to Section 10.13 of the Notes, the terms and conditions of the
Notes may be amended or waived by the written consent of each affected holder of
the Notes.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                  Definitions. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Notes.

 

2.                  Interest Deferral. Interest accrued on the Notes otherwise
required to be paid in cash on July 15, 2017 shall instead be required to be
paid in cash on October 31, 2017, plus interest accrued on such interest from
July 15, 2017 to the date of payment thereof at a rate equal to 6.00% per annum
plus 100 basis points.

 

3.                  Waiver. Each Holder hereby waives any Event of Default that
has occurred under the Notes as a result of the Company’s failure to pay
interest accrued on the Notes on July 15, 2017.

 

4.                  No Implied Waiver. Except as expressly set forth in this
Amendment and Waiver, this Amendment and Waiver shall not, by implication or
otherwise, limit, impair, constitute a waiver of or otherwise affect any rights
or remedies of the Holders under the Notes or alter, modify, amend or in any way
affect any of the terms, obligations or covenants contained in the Notes, all of
which shall continue in full force and effect. Nothing in this Amendment and
Waiver shall be construed to imply any willingness on the part of the Holders to
agree to or grant any similar or future consent or waiver of any of the terms
and conditions of the Notes.

 

5.                  Governing Law. THIS AMENDMENT AND WAIVER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Signature Pages Follow]

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed as of the day and year first above written.

 



  XTANT MEDICAL HOLDINGS, INC.,               By: /s/ Carl D. O’Connell   Name: 
Carl D. O’Connell   Title: Chief Executive Officer





 

Signature Page to Second Amendment and Waiver

 



 

 

 



  ROS Acquisition Offshore LP,         By OrbiMed Advisors LLC, solely in its  
capacity as Investment Manager         By: /s/ Samuel D. Isaly   Name: Samuel D.
Isaly   Title: Managing Member               ORBIMED ROYALTY OPPORTUNITIES II,
LP,         By OrbiMed ROF II LLC,   its General Partner         By OrbiMed
Advisors LLC,   its Managing Member         By: /s/ Samuel D. Isaly   Name: 
Samuel D. Isaly   Title: Managing Member



 



Signature Page to Second Amendment and Waiver

 





 

